Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  September 11, 2019

The Court of Appeals hereby passes the following order:

A20A0214. TED JEFFERSON v. THE STATE.

      A jury found Ted Jefferson guilty of two counts each of armed robbery (Counts
1-2) and aggravated assault (Counts 4-5) and one count each of kidnapping with
bodily injury (Count 3), burglary (Count 6), and possession of a firearm during the
commission of a crime (Count 7). The trial court imposed a sentence of life in prison
on Count 3, concurrent 20-year sentences on Counts 1-2 and 4-6, and a consecutive
5-year sentence on Count 7. Jefferson filed a motion for a new trial, which the trial
court granted as to Counts 1 and 2 and denied as to the remaining counts. Jefferson
then filed this direct appeal. We lack jurisdiction.
      Under OCGA § 5-6-34 (a) (1), appeals generally may be taken from “[a]ll final
judgments, that is to say, where the case is no longer pending in the court below.” A
trial court order granting a motion for a new trial is a non-final order, leaving the case
pending before the trial court. See State v. Ware, 282 Ga. 676, 677 (653 SE2d 21)
(2007), superseded in part on other grounds by statute, Ga. L. 2011, pp. 612-613, § 1
(codified at OCGA § 5-7-2); see also Prather v. State, 303 Ga. App. 374, 375 & n. 5
(693 SE2d 546) (2010). Consequently, because this action remains pending below,
Jefferson was required to use the interlocutory appeal procedures – including
obtaining a certificate of immediate review from the trial court – to appeal the order
at issue here. See OCGA § 5-6-34 (b); Boyd v. State, 191 Ga. App. 435, 435 (383
SE2d 906) (1989). His failure to do so deprives us of jurisdiction over this direct
appeal, which is hereby DISMISSED. See Boyd, 191 Ga. App. at 435.


                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       09/11/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.